DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s amendment filed March 22, 2022 and an interview held with Mr. Andrew Mar on March 28, 2022.  Applicant’s March 22nd amendment amended claims 1, 14, 19 and 20 and canceled claims 12, 15, 17 and 18.  Claims 1, 2, 4-8, 10, 11, 13, 14, 19 and 20 are pending an allowed herein.  Claims 1, 19 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to Applicant's amendment and the examiner's amendment herein the Objection to the Title in the previous office action is withdrawn.
	In response to Applicant's amendment and the examiner's amendment herein the 35 U.S.C. 112(a) rejection of claims 1-20 in the previous office action is withdrawn.
	In response to Applicant's amendment and the examiner's amendment herein the 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn.
	In response to Applicant's amendment and the examiner's amendment herein the 35 U.S.C. 102(a)(2) rejection of claims 1-16 and 18-20 in the previous office action is withdrawn.
	In response to Applicant's amendment and the examiner's amendment herein the 35 U.S.C. 103(a) rejection of claims 1-3, 17, 19 and 20 in the previous office action is withdrawn.


Response to Arguments
Applicant’s arguments, see Last Paragraph, Page 8 and Paragraph 2, Page 9, filed March 22, 2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-20 has been withdrawn. 







EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Mar on March 28, 2022.
	The examiner amendment below amends claims 1, 6, 10, 11, 19, and 20 and cancels claims 3, 9, 12, 15-18.

Amendment to the Title:
PROCESSING DATA INPUTS FROM ALTERNATIVE SOURCES USING A NEURAL NETWORK TO GENERATE A PREDICTIVE PANEL MODEL FOR USER STOCK RECOMMENDATION TRANSACTIONS

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

1.	(Currently Amended) A method comprising:
using at least one hardware processor of a server system to receive a plurality of data associated with a plurality of customers from a plurality of different data sources, wherein each different data source provides a different type of data representing credit card transactions, debit card transactions, or electronic purchase transactions;
using at least one hardware processor of the server system to standardize the plurality of data to generate a standardized plurality of historical financial transactions;
using at least one hardware processor of the server system to tag the standardized plurality of  historical financial transactions with one or more companies based on at least one of merchant names in descriptions of transactions of the standardized plurality of historical financial transactions or one or more brands common to the standardized plurality of historical financial transactions and the one or more companies;
using at least one hardware processor of the server system to generate at least one panel of customers for each of the one or more companies based on the tagged, standardized plurality of historical financial transactions, wherein the at least one panel of customers for each of the one or more companies is representative of a customer population and comprises a stable number of financial transactions associated with that company over a time interval;
using at least one hardware processor of the server system to train a neural network prediction model using back propagation and the tagged, standardized plurality of historical financial transactions comprising historical measurements of at least one company of the one or more companies and historical stock prices of the at least one company to predict a metric for each of the one or more companies, wherein the historical measurements comprise sales and revenue , and wherein the metric comprises at least one of an amount of revenue, a number of users, an amount of time spent, or a number of visits;
using at least one hardware processor of the server system to apply the neural network prediction model to new data from the plurality of different data sources to iteratively retrain the neural network and predict the metric for at least one panel of customers of the at least one panel of customers for each of the one or more companies; and
using at least one hardware processor of the server system to provide a recommendation to a display of at least one user device based on the predicted metric, wherein the recommendation comprises the predicted metric and at least one of a buy, sell, or hold recommendation for a stock of each of the one or more companies.

2.	(Original) The method of Claim 1, wherein the plurality of data and new data comprise timeseries transaction data.

3.	(Cancelled) 

4.	(Original) The method of Claim 2, wherein the timeseries transaction data comprise location information for each transaction.

5.	(Original) The method of Claim 2, wherein the plurality of data sources comprise at least one vendor.

6.	(Currently Amended) The method of Claim 2, wherein tagging the standardized plurality of historical financial transactions with one or more companies comprises analyzing the timeseries transaction data to identify the one or more companies based on merchant names in descriptions of transactions.

7.	(Original) The method of Claim 1, wherein the plurality of data and new data represent consumer behavior with an online application.

8.	(Original) The method of Claim 7, wherein the consumer behavior comprises an amount of time spent by a user in the online application.

9.	(Cancelled) 

10.	(Currently Amended) The method of Claim 1, wherein tagging the standardized plurality of historical financial transactions with one or more companies comprises:
determining one or more brands associated with the plurality of data;
determining the one or more companies associated with the one or more brands; and
tagging the plurality of data associated with the one or more brands with the one or more companies.

11.	(Currently Amended) The method of Claim 1, wherein standardizing the plurality of historical financial transactions comprises:
normalizing the plurality of data to a fixed format; and
excluding duplicate and incomplete data.

12.	(Cancelled) 

13.	(Currently Amended) The method of Claim 1, wherein the at least one panel is a plurality of panels, wherein the neural network prediction model is applied to each of the plurality of panels of customers to predict the metric for each of the plurality of panels of customers, and wherein the method further comprises using at least one hardware processor of the server system to generate a final forecast from the predicted metrics for all of the plurality of panels of customers.

14.	(Previously Amended) The method of Claim 1, further comprising using at least one hardware processor of the server system to exclude anomalous transactions from the at least one panel of customers.

15.	(Cancelled)

16.	(Cancelled) 

17.	(Cancelled) 

18.	(Cancelled) 

19.	(Currently Amended) A system comprising:
at least one hardware processor; and
one or more software modules comprising computer-executable instructions configured to, when executed by the at least one hardware processor,
receive a plurality of data associated with a plurality of customers from a plurality of different data sources, wherein each different data source provides a different type of data representing credit card transactions, debit card transactions, or electronic purchase transactions,
standardize the plurality of data to generate a standardized plurality of historical financial transactions,
tag the standardized plurality of historical financial transactions with one or more companies based on at least one of merchant names in descriptions of transactions of the standardized plurality of historical financial transactions or one or more brands common to the standardized plurality of historical financial transactions and the one or more companies,
generate at least one panel of customers for each of the one or more companies based on the tagged, standardized plurality of historical financial transactions, wherein the at least one panel of customers for each of the one or more companies is representative of a customer population and comprises a stable number of transactions associated with that company over a time interval,
train a neural network prediction model using back propagation and the tagged, standardized plurality of historical financial transactions comprising historical measurements of at least one company of the one or more companies and historical stock prices of the at least one company to predict a metric for each of the one or more companies, wherein the historical measurements comprise sales and revenue , and wherein the metric comprises at least one of an amount of revenue, a number of users, an amount of time spent, or a number of visits,
apply the neural network prediction model to new data from the plurality of different data sources to iteratively train the neural network and predict the metric for at least one panel of customers the at least one panel of customers for each of the one or more companies, and
provide a recommendation to a display of at least one user device based on the predicted metric, wherein the recommendation comprises the predicted metric and at least one of a buy, sell, or hold recommendation for a stock of each of the one or more companies.

20.	(Currently Amended) A non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to:
receive a plurality of data associated with a plurality of customers from a plurality of different data sources, wherein each different data source provides a different type of data representing credit card transactions, debit card transactions, or electronic purchase transactions;
standardize the plurality of data to generate a standardized plurality of historical financial transactions;
tag the standardized plurality of historical financial transactions with one or more companies based on at least one of merchant names in descriptions of transactions of the standardized plurality of historical financial transactions or one or more brands common to the standardized plurality of historical financial transactions and the one or more companies;
generate at least one panel of customers for each of the one or more companies based on the tagged, standardized plurality of historical financial transactions, wherein the at least one panel of customers for each of the one or more companies is representative of a customer population and comprises a stable number of transactions associated with that company over a time interval;
train a neural network prediction model using back propagation and the tagged, standardized plurality of historical financial transactions comprising historical measurements of at least one company of the one or more companies and historical stock prices of the at least one company to predict a metric for each of the one or more companies, wherein the historical measurements comprise sales and revenue , and wherein the metric comprises at least one of an amount of revenue, a number of users, an amount of time spent, or a number of visits; 
apply the neural network prediction model from the plurality of data sources to new data from the plurality of different data sources to iteratively retrain the neural network and predict the metric for at least one panel of customers the at least one panel of customers for each of the one or more companies; and
provide a recommendation to a display of at least one user device based on the predicted metric, wherein the recommendation comprises the predicted metric and at least one of a buy, sell, or hold recommendation for a stock of each of the one or more companies.

ALLOWANCE
	The following is a notice of allowance in response to the examiner’s amendment above.  Claims 1, 2, 4-8, 10, 11, 13, 14, 19 and 20 are pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Scavo, Reiner et al., and Giordano et al.  fail to teach or suggest either singularly or in combination a system and method receive a plurality of data associated with a plurality of customers from a plurality of different data sources, wherein each different data source provides a different type of data representing credit card transactions, debit card transactions, or electronic purchase transactions, standardize the plurality of data to generate a standardized plurality of historical financial transactions, tag the standardized plurality of historical financial transactions with one or more companies based on at least one of merchant names in descriptions of transactions of the standardized plurality of historical financial transactions or one or more brands common to the standardized plurality of historical financial transactions and the one or more companies, generate at least one panel of customers for each of the one or more companies based on the tagged, standardized plurality of historical financial transactions, wherein the at least one panel of customers for each of the one or more companies is representative of a customer population and comprises a stable number of transactions associated with that company over a time interval, train a neural network prediction model using back propagation and the tagged, standardized plurality of historical financial transactions comprising historical measurements of at least one company of the one or more companies and historical stock prices of the at least one company to predict a metric for each of the one or more companies, wherein the historical measurements comprise sales and revenue , and wherein the metric comprises at least one of an amount of revenue, a number of users, an amount of time spent, or a number of visits, apply the neural network prediction model to new data from the plurality of different data sources to iteratively train the neural network and predict the metric for at least one panel of customers the at least one panel of customers for each of the one or more companies, and provide a recommendation to a display of at least one user device based on the predicted metric, wherein the recommendation comprises the predicted metric and at least one of a buy, sell, or hold recommendation for a stock of each of the one or more companies  as recited in independent Claims 1, 19 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623